Citation Nr: 0831761	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  06-02 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for multi-level spondylosis 
with severe central stenosis, L3-4, L4-5, status post-
decompressive lumbar laminectomy.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 



INTRODUCTION

The veteran had active service from December 1965 to October 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota. 


FINDING OF FACT

The veteran does not have multi-level spondylosis with severe 
central stenosis, L3-4, L4-5, status post-decompressive 
lumbar laminectomy that is related to his military service.


CONCLUSION OF LAW

The veteran does not have multi-level spondylosis with severe 
central stenosis, L3-4, L4-5, status post-decompressive 
lumbar laminectomy that is the result of disease or injury 
incurred in or aggravated during active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1154(b), 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2005, before the AOJ's initial adjudication of the claim.

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  Additionally, while the notification did 
not include the criteria for assigning disability ratings or 
for award of an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), because the veteran's 
claim will be denied, these questions are not now before the 
Board.  Consequently, a remand of the service connection 
question is not necessary.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  The RO 
also provided a statement of the case (SOC) and two 
supplemental statements of the case (SSOC) reporting the 
results of its reviews of the issues on appeal and the text 
of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA and private medical 
records, Social Security Administration (SSA) records, and 
secured an examination in furtherance of his claim.  VA has 
no duty to inform or assist that was unmet.  

The veteran's SMRs show no treatment or complaint for any 
back conditions while in service.  The veteran contends that 
his current back disability is the result of the normal 
rigors of being in the military.  He contends that he had 
back pain that began when he was in boot camp.  However, in a 
statement dated in March 2005, the veteran reported that he 
injured his back in September 2004 at home.

The record contains medical records, VA and private, dating 
from June 1973 to April 2005.  The only medical records 
between the veteran's discharge from military service and the 
diagnosis of his back disability in September 2004 that 
document back pain are private medical records dated in March 
1974 and June 2002.  The March 1974 record shows that the 
veteran was seen for moderate to severe left lumbosacral 
pain.  The veteran reported the onset of his pain was four to 
five weeks prior.  He reported that the pain had a gradual 
onset with no injury.  The veteran was not diagnosed with 
spondylosis or stenosis.  The June 2002 record reveals that 
the veteran was seen for low back pain.  The veteran reported 
that he had low back pain previously.  He denied any previous 
trauma.  Again, the veteran was not diagnosed with 
spondylosis or stenosis.  Neither record contains an opinion 
as to whether the veteran's back pain was related to his 
military service.

Private medical records dated in September 2004 show that the 
veteran was seen for a complaint of back pain.  The veteran 
reported that his pain had been present for about two weeks.  
He denied any specific injury or trauma.  He also reported 
that he occasionally had some back pain prior to then, but 
that for the last two weeks, it seemed to be getting worse.  
A diagnosis of severe spinal stenosis L4-5 and moderately 
severe spinal stenosis L3-4 was made based on a MRI.

A VA medical record dated in late October 2004 reveals that 
the veteran reported hurting his back after he lifted a dock 
about two months before.

A private medical record dated in December 2004 indicates 
that the veteran reported a long standing history of problems 
with his back.  The report does not indicate that the 
veteran's back problems were due to his service, or exactly 
how long the veteran had been having back problems.  A 
private surgical report from December 2004 shows that the 
veteran underwent surgery for multi-level lumbar spondylosis 
with severe central stenosis at L3-4 and L4-5.  

The veteran was afforded a VA examination in February 2005.  
The examiner reviewed the veteran's claims file.  The veteran 
stated that he injured his back in September 2004 when he 
lifted a dock.  He reported the surgery that he had undergone 
in December 2004.  He indicated that he felt his back 
disability was related to his military service.  He stated 
that he carried heavy materials around when he was in boot 
camp, as well as in his military occupational specialty (MOS) 
as a cook.  The examiner opined that the veteran's back 
disability was likely not service connected as there was no 
evidence of the disability in his claims file and because the 
acute problems with the veteran's back happened in 2004.  
Additionally, the veteran had no clear definition of any 
acute issues occurring while in service, beyond his statement 
that he carried heavy things in basic training, as well as 
bending and carrying heavy things while in service.  

Also of record are the veteran's SSA disability records.  In 
support of his claim for social security benefits, a doctor's 
statement dated in February 2005 shows that the veteran's 
back problems began in approximately September 2004.  The 
veteran was awarded social security disability because of his 
back in July 2005.  The Board notes that the SSA assigned a 
disability onset date of September 2004.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Arthritis, if shown to a 
compensable degree within a year of separation from 
qualifying military service, may be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.  ("Spondylosis," which has been 
diagnosed in this case, is a term generally used to mean 
either ankylosis or degenerative joint disease of a vertebral 
joint.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1567 (27th 
ed. 1988).)  

Here, there is evidence of the veteran's current disability 
of multi-level spondylosis with severe central stenosis, L3-
4, L4-5, status post-decompressive lumbar laminectomy.  The 
evidence shows that the veteran's current disability was 
likely caused by an incident in September 2004 that resulted 
in surgery in December 2004.  The veteran contends that he 
injured his back in service, but has failed to specify any 
event, injury, or disease to his back other than carrying 
heavy equipment.  There is no evidence in service records or 
thereafter that he suffered an event, injury, or disease in 
service that might have caused his claimed disability.  
Moreover, the VA examiner addressed the possibility that 
current disability was due to military service and concluded 
that it likely was not.  Such a conclusion is consistent with 
the remainder of the objective record, which does not reveal 
any complaint or treatment for back problems until 1974, and 
no showing of a chronically disabling problem until 2004.  
The examiner considered the veteran's history of having to 
carrying heavy equipment in service, but also considered the 
lack of any showing of chronic disability for many years.  
Additionally, this examiner's opinion stands uncontradicted 
in the record.  There has been one reference to longstanding 
problems, but this is a vague reference made in December 2004 
to the veteran's self-reported history, something the VA 
examiner considered, as noted above.  Finally, there has been 
no showing of degenerative joint disease of the back within a 
year of separation from qualifying military service.  
38 C.F.R. §§ 3.307, 3.309.  

The Board acknowledges the veteran's belief that his current 
back disability was caused by his service.  However, there is 
no evidence of record showing that the veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
etiology of his disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2007).  
Consequently, the veteran's own assertions as to the etiology 
of his disability have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The VA examiner's opinion 
is consistent with the remainder of the objective record and 
outweighs the veteran's evidentiary assertions.  Therefore, 
on the basis of the above analysis, and after consideration 
of all the evidence, the Board finds that the preponderance 
of the evidence is against this service connection claim.  
The veteran's claimed back disability is not traceable to 
disease or injury incurred in or aggravated during active 
military service.


ORDER

Entitlement to service connection for multi-level spondylosis 
with severe central stenosis, L3-4, L4-5, post-decompressive 
lumbar laminectomy is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


